

116 HR 7007 IH: Compensation for Americans Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7007IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mrs. Wagner introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Oversight and Reform, the Judiciary, Financial Services, Energy and Commerce, Armed Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo initiate negotiations for a bilateral agreement on compensation between the United States and the People’s Republic of China relating to the spread of the virus responsible for COVID–19, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Compensation for Americans Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Findings.Sec. 4. Sense of Congress.Sec. 5. Statement of policy.Sec. 6. Coronavirus compensation fund.Sec. 7. Bilateral agreement on compensation between the United States and China.Sec. 8. Authorization to freeze Chinese assets.Sec. 9. Encouraging developing nations to seek compensation from China.Sec. 10. Suspension of requests made by Chinese entities to acquire United States entities under certain circumstances.Sec. 11. Prohibition on procurement of certain products from a covered foreign entity, including products intended to be included in the Strategic National Stockpile.Sec. 12. Report on integrity of the United States supply chain.Sec. 13. Restriction on Federal funds to propose, finalize, implement, or enforce any rule that reconsiders or amends certain Bureau of Industry and Security rules.Sec. 14. Authorization of sanctions.Sec. 15. Export controls on certain telecommunication equipment.Sec. 16. Visa ban on researchers affiliated with the PLA.Sec. 17. Prohibition on investment of TSP I fund in China.Sec. 18. Protecting pharmaceutical access for Americans.Sec. 19. Removal of China’s designation as a developing country in international bodies.Sec. 20. Protecting America from cyberattacks.Sec. 21. Ensuring transparency for Chinese listings on U.S. Exchanges.2.DefinitionsIn this Act:(1)ChinaThe term China means the People’s Republic of China.(2)Compensation fundThe term compensation fund means the Coronavirus Compensation Fund.(3)WHOThe term WHO means the World Health Organization. 3.FindingsCongress finds the following:(1)In the early weeks of the spread of the virus responsible for COVID–19, the Government of China systematically suppressed, misrepresented, and falsified information concerning such spread.(2)The first reported instance of such virus may have occurred on November 17, 2019, in Wuhan, China. The Government of China did not notify the WHO that it had detected an unknown respiratory illness until December 31, 2020.(3)The Government of China violated international law by covering up the origins and spread of such virus. (4)Articles 6 and 7 of the International Health Regulations of 2005 require notification to the WHO within 24 hours of an assessment of events that may constitute a public health emergency of international concern.(5)The International Health Regulations require the WHO to be notified of all relevant public health information regarding public health events of international concern, and for information to be shared in a timely, accurate, and sufficiently detailed manner.(6)The Government of China failed to share information with the WHO, and embarked on a campaign to silence doctors, scientists, and whistleblowers in an attempt to mislead the Chinese people and the international community concerning the spread of such virus.(7)On December 27, 2020, samples of the virus found in hospitals in Wuhan, China, were analyzed and determined to be a novel coronavirus.(8)The Government of China did not share with the WHO such determination concerning the novel coronavirus.(9)On January 3, 2020, the Government of China ordered Chinese scientists working to sequence the genome of such virus to surrender or destroy their samples and the Government of China did not publicly share the genetic sequence until January 12, 2020.(10)In early January, the Government of China jailed eight medical professionals who sought to share information relating to such virus.(11)A Chinese ophthalmologist, Dr. Li Wenliang, tried to warn the medical community of such virus. The Government of China forced Dr. Li to sign a letter stating that he made false statements concerning such virus. Dr. Li later became infected with such virus and died on February 7, 2020.(12)The Government of China insisted that no evidence existed concerning the spread of such virus through person-to-person transmission, and allowed Chinese citizens to travel unimpeded, including during the Lunar New Year, when travelers numbered in the hundreds of millions.(13) On December 31, 2020, the Government of Taiwan noted the possibility that such virus could spread through person-to-person transmission. Officials of the WHO sent to China did not announce that such virus could spread through person-to-person transmission until January 22, 2020.(14)The Government of China continues to neutralize or eliminate actors who threaten to expose the Government of China’s culpability in the spread of such virus. (15)Wuhan Central Hospital reprimanded Dr. Ai Fen for sharing a picture of a patient report labeled SARS Coronavirus. In an interview published in the Chinese magazine Ren Wu on March 10, 2020, Doctor Ai said This incident has shown that everyone needs to have their own thoughts because someone has to step up to speak the truth.. Dr. Ai has been missing since March 29, 2020, and it is believed the Government of China is involved in his disappearance. (16)The repeated violations of the International Health Regulations by the Government of China caused the spread of such virus first in Wuhan, China, and then worldwide.(17)As of May 18, 2020, such spread affected 188 countries worldwide, resulting in millions of confirmed cases and more than 317,000 deaths. (18)As of May 18, 2020, 496,509 Americans were infected by such virus and 89,874 of those people died. (19)On May 15, 2020, the Asia Development bank estimated that such spread will cost the global economy between $5.8 trillion and $8.8 trillion in 2020.(20)The International Labor Organization estimated that the spread of such virus caused a 10.5 percent drop in working hours globally, which is equivalent to 305 million full-time jobs.(21)As of April 2020, the Bureau of Labor Statistics reported 26.5 million Americans lost their jobs.(22)More than 38.6 million Americans filed unemployment claims over an eight-week period ending on May 16, 2020, bringing the total of unemployed Americans to more than 40 million.(23)The real unemployment rate is estimated to be between 22.8 percent and 25 percent.(24)On April 24, 2020, the Congressional Budget Office predicted that the United States Gross Domestic Product would fall 12 percent in the second quarter of 2020, equivalent to a decline at annual rate of 40 percent. (25)To mitigate the economic impact of such spread and bolster response efforts, Congress appropriated nearly $3 trillion in emergency spending.(26)In April 2020, the Congressional Budget Office nearly quadrupled its Fiscal Year 2020 Federal budget deficit projection from $1 trillion in January 2020 to $3.7 trillion.(27)If China had acted in accordance with its international obligations just three weeks earlier, the number of early coronavirus cases may have been 95 percent lower.4.Sense of CongressIt is the sense of Congress that—(1)in February 2020, the United States correctly designated Chinese state-owned media outlets as foreign missions; (2)the Secretary of State should limit to 100 or fewer people the total number of Chinese citizens who may work for a Chinese state-owned media outlet in the United States;(3)such limitation may encourage China to allow American journalists and other foreign independent reporters to live and report in China without threat or harassment by China; and(4)United States entities should avoid supporting or spreading propaganda from China by reviewing the policies of such entities relating to media advertisements created by China or advertising in media outlets owned or operated by China. 5.Statement of policyIt is the policy of the United States to seek compensation from China for intentionally concealing and distorting information concerning the spread of the virus responsible for COVID–19 resulting in—(1)the avoidable loss of life, health, or property of citizens of the United States; and(2)the damage to the national economy of the United States.6.Coronavirus compensation fund(a)EstablishmentThere is established in the Treasury a compensation fund to be known as the Coronavirus Compensation Fund.(b)Deposit of FundsThere shall be deposited into the compensation fund—(1)the amount agreed upon, if any, between China and the United States relating to the bilateral agreement on compensation initiated under section 7(a) of this Act; and(2)the amount, if any, collected from the freezing of assets belonging to China under section 8. 7.Bilateral agreement on compensation between the United States and China(a)Negotiations(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall enter into negotiations with China concerning a bilateral agreement on compensation.(2)Matters includedThe initiation of negotiations required under paragraph (1) shall relate to—(A)the efforts of China to intentionally distort and conceal information concerning the spread of the virus responsible for COVID–19; and(B)the avoidable loss of life, health, or property of citizens of the United States and the damage to the national economy of the United States caused by the actions of China described in subparagraph (A).(b)Deposit of fundsAny money received relating to negotiations initiated under paragraph (1) shall be deposited into the compensation fund established under section 6(a). 8.Authorization to freeze Chinese assets(a)In generalThe President shall use his authorities under the International Emergency Economic Powers Act to freeze or block any Chinese asset subject to the jurisdiction of the United States in order to reach a bilateral agreement on compensation with China. With the consent of China under the bilateral agreement on compensation, the President may deposit all or some of these frozen funds into the compensation fund established under section 6(a).(b)Public repository of certain assets(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Treasury shall publish online a public repository described in paragraph (2). (2)Matters includedThe public repository described in this paragraph shall include information relating to the following:(A)Chinese state-owned entities in the United States.(B)Chinese entities financed, directed, or controlled by the Government of China or the Chinese Communist Party.(C)United States entities financed, directed, or controlled by the Government of China or the Chinese Communist Party.(3)Self-report(A)In generalSubject to subparagraph (B), not later than 60 days after the date of the enactment of this Act, a United States entity employed by a Chinese entity, including a firm in the United States financial, consulting, or legal industries, shall self-report to the Secretary of Treasury and be added to the public repository described in paragraph (2).(B)ExceptionNotwithstanding any other provision of law, if a public report under subparagraph (A) would disclose confidential proprietary information, including business or trade secrets, the information shall be provided to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate in a classified repository and shall not be subject to public disclosure. (C)Removal from public repositoryNot later than 30 days after a United State entity reports to the Secretary of Treasury that all contracts or agreements with a Chinese entity have terminated, the Secretary of Treasury shall remove all information relating to the United States entity from the public repository.(c)Deposit of fundsNotwithstanding any other provision of law, and requiring the consent of China, the President may deposit all or some of the assets frozen pursuant to subsection (a) into the compensation fund established under section 6(a).9.Encouraging developing nations to seek compensation from China(a)In generalNot earlier than 60 days after the date that the Secretary of State enters into negotiations with China concerning a bilateral agreement on compensation pursuant to section 7, if China did not enter into, or abide by, a contract or agreement relating to such negotiations, the Secretary of State shall submit to the appropriate congressional committees a report described in subsection (b). (b)ReportThe report described in this subsection shall include information concerning strategies to encourage and support developing countries that are facing a severe health and economic crisis due to China’s actions during the spread of the virus responsible for COVID–19 and indebted to China to freeze, repossess, and seize Chinese assets and holdings in each such country, renege on loans or debt, and expropriate ports in order to fund response efforts to the spread of the virus responsible for COVID–19 if China does not provide compensation to such developing countries.(c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs of the House of Representatives; and(B)the Committee on Foreign Relations of the Senate.(2)Chinese assets and holdingsThe term Chinese assets and holdings means the following entities in a developing country—(A)Chinese state-owned entities;(B)Chinese entities financed, directed, or controlled by China or the Chinese Communist Party; or (C)entities organized under the laws of a developing country that are financed, directed, or controlled by China or the Chinese Communist Party.10.Suspension of requests made by Chinese entities to acquire United States entities under certain circumstances(a)In generalNot earlier than 60 days after the date that the Secretary of State enters into negotiations with China concerning a bilateral agreement on compensation pursuant to section 7, the President shall suspend review of requests made by a Chinese entity to acquire a United States entity to the Committee on Foreign Investment in the United States.(b)ApplicationSubsection (a) shall only apply if China did not enter into, or abide by, a contract or agreement relating to such negotiations pursuant to section 7, and such suspension shall be lifted if such contract or agreement is established.11.Prohibition on procurement of certain products from a covered foreign entity, including products intended to be included in the Strategic National Stockpile(a)Prohibition on use of Federal funds for foreign procurementNo Federal funds may be used to procure by contract, subcontract, grant, cooperative agreement, or otherwise any product sourced, manufactured, or assembled in whole or in part by a covered foreign entity that poses a supply chain risk to the national security of the United States, including products identified in the report required under subsection (b).(b)Report(1)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report concerning supply chain risks and vulnerabilities posed by a covered foreign entity to the national security, including health security, of the United States, and methods to mitigate such risks and vulnerabilities.(2)Matters IncludedThe report required under paragraph (1) shall include information relating to such business sectors:(A)Pharmaceutical.(B)Medical.(C)Rare earth material.(D)Cybersecurity.(E)Information security.(F)Communication technology, including fifth generation technology.(G)Electronics.(c)WaiverThe President may waive the prohibitions under this section with respect to a product if the President determines and reports to the appropriate congressional committees that such waiver is in the national security interests of the United States.(d)TerminationThe President may terminate the prohibition with respect to a product if the President determines and reports to the appropriate congressional committees not less than 15 days before such termination takes effect that China—(1)acknowledges intentionally distorting and concealing information concerning the spread of the virus responsible for COVID–19; and(2)provides compensation to the United States for actions described in paragraph (1), which caused—(A)avoidable loss of life, health, or property of citizens of the United States; and(B)damage to the national economy of the United States.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs of the House of Representatives;(B)the Committee on Energy and Commerce of the House of Representatives; (C)the Committee on Homeland Security of the House of Representatives;(D)the Committee on Armed Services of the House of Representatives;(E)the Committee on Veterans’ Affairs of the House of Representatives;(F)the Committee on Ways and Means of the House of Representatives;(G)the Committee on Foreign Relations of the Senate;(H)the Committee on Health, Education, Labor, and Pensions of the Senate; (I)the Committee on Homeland Security and Governmental Affairs of the Senate;(J)the Committee on Armed Services of the Senate; and(K)the Committee on Veterans’ Affairs of the Senate.(2)Covered foreign entityThe term covered foreign entity means any entity domiciled in China or subject to influence or control by China or the Communist Party of China, as determined by the Secretary of State.12.Report on integrity of the United States supply chain(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to the appropriate congressional committees a report concerning strategies to incentivize, require, or compensate United States persons for relocating or repatriating United States business activities and assets from China to the United States. (b)Matters includedThe report required under subsection (a) shall include information relating to the following business sectors:(1)Pharmaceutical.(2)Medical.(3)Electronics.(4)Information and communications technology.(5)Science. (6)Defense industries.(c)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs of the House of Representatives;(B)the Committee on Energy and Commerce of the House of Representatives;(C)the Committee on Financial Services of the House of Representatives;(D)the Committee on Foreign Relations of the Senate;(E)the Committee on Commerce, Science, and Transportation of the Senate; and(F)the Committee on Finance of the Senate.(2)PersonThe term person means—(A)a natural person;(B)a corporation, business association, partnership, society, trust, financial institution, insurer, underwriter, guarantor, and any other business organization, any other nongovernmental entity, organization, or group, or any government or agency thereof; and(C)any successor to any entity described in subparagraph (B).(3)United States personThe term United States person means—(A)any individual who is a citizen or national of the United States or who is an individual described in subparagraph (B) of section 274B(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1324b(a)(3)); or(B)a corporation or other legal entity which is organized under the laws of the United States, any State or territory thereof, or the District of Columbia.13.Restriction on Federal funds to propose, finalize, implement, or enforce any rule that reconsiders or amends certain Bureau of Industry and Security rulesNo Federal funds may be used to propose, finalize, implement, or enforce any rule that reconsiders or amends Bureau of Industry and Security’s—(1)rule dated April 28, 2020, and titled, Elimination of License Exception Civil End Users (CIV) (85 Fed. Reg. 23470); or (2)rule dated April 28, 2020, and titled, Expansion of Export, Reexport, and Transfer (in-Country) Controls for Military End Use or Military End Users in the People’s Republic of China, Russia, or Venezuela (85 Fed. Reg. 23459).14.Authorization of sanctions(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to a foreign person the President determines, based on credible evidence, is one of the following:(1)A government official, or a senior associate of such an official, of China.(2)A Chinese manufacturer or supplier, or a corporate officer of, or a principal shareholder with controlling interests in, such a manufacturer or supplier, in the following industries:(A)Artificial intelligence.(B)Genetic engineering technologies.(C)Semiconductors.(D)Lithium battery manufacturing.(E)High-capacity computing.(F)Quantum computing.(G)Medical equipment.(H)Pharmaceuticals.(I)Robotics.(J)Biotechnology.(3)An individual, corporate officer, or principal shareholder with controlling interests in a medical equipment supplier or pharmaceutical manufacturer entity that profited from the global response to the spread of the virus responsible for COVID–19.(4)A citizen of China who the President determines to—(A)be responsible for or complicit in, or to have engaged in, the misappropriation, receipt, or use of intellectual property stolen from United States persons if that misappropriation, receipt, or use is reasonably likely to result in, or has materially contributed to, a significant threat to the national security, foreign policy, or economy of the United States;(B)have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of—(i)any activity described in subparagraph (A); or(ii)any person the property and interests in property of which are blocked pursuant to subsection (b)(1);(C)be owned or controlled by, or to have acted or purported to act for or on behalf of, directly or indirectly, any person the property and interests in property of which are blocked pursuant to subsection (b)(1);(D)have attempted to engage in any of the activity described in subparagraph (A), (B), or (C); or(E)be a corporate officer of, or a principal shareholder with controlling interests in, an entity described in any of subparagraph (A), (B), (C), or (D). (5)A Chinese state-owned entity or a Chinese entity financed, directed, or controlled by the Government of China or the Chinese Communist Party, that the President determines to, on or after the date of the enactment of this Act—(A)be responsible for or complicit in, or to have engaged in, censorship, surveillance, or any other similar or related activity through means of telecommunications, including the internet;(B)have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of—(i)any activity described in subparagraph (A); or(ii)any person the property and interests in property of which are blocked pursuant to subsection (b)(1);(C)be owned or controlled by, or to have acted or purported to act for or on behalf of, directly or indirectly, any person the property and interests in property of which are blocked pursuant to subsection (b)(1);(D) have attempted to engage in any of the activity described in subparagraph (A), (B), or (C); or(E)be a corporate officer of, or a principal shareholder with controlling interests in, an entity described in any of subparagraph (A), (B), (C), or (D).(b)Sanctions describedThe sanctions described in this subsection are the following:(1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person identified in the report required under subsection (a) if such property and interests in property are in the United States, come within the United States, or come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleA foreign person described in subsection (a) and his or her immediate family members is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visa revoked(i)In generalA foreign person described in subsection (a) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) shall—(I)take effect immediately; and(II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(C)Exception to comply with international obligationsSanctions under this paragraph shall not apply with respect to a foreign person if admitting or paroling such person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(d)WaiverThe President may waive the application of sanctions under this section with respect to a foreign person identified in the report required under subsection (a) if the President determines and certifies to the appropriate congressional committees that such a waiver is in the national interest of the United States.(e)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a foreign person if the President determines and reports to the appropriate congressional committees not less than 15 days before such termination takes effect that China—(1)acknowledges intentionally distorting and concealing information concerning the spread of the virus responsible for COVID–19; and(2)provides compensation to the United States for such actions described in paragraph (1), which caused an avoidable injury to—(A)the life, health, and property of the citizens of the United States; and(B)the national economy of the United States.(f)Exception relating to the importation of goods(1)In generalThe authorities and requirements to impose sanctions under this section shall not include the authority or requirement to impose sanctions on the importation of goods.(2)Good definedIn this subsection, the term “good” means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(g)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs of the House of Representatives; and(B)the Committee on Foreign Relations of the Senate.(2)Foreign personThe term foreign person means—(A)an individual who is not a citizen of the United States or an alien admitted for permanent residence to the United States; or(B)a corporation, partnership, or other entity which is created or organized under the laws of a foreign country or which has its principal place of business outside the United States.15.Export controls on certain telecommunication equipment(a)In generalSection 1754 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (50 U.S.C. 4813) is amended by adding at the end the following: (g)Certain telecommunications equipment(1)In generalThe Secretary, in consultation with the Secretary of State, the Secretary of Defense, and the heads of other appropriate Federal departments and agencies, shall establish and maintain a list of goods and technology that would serve the primary purpose of assisting, or be specifically configured to assist, the People’s Republic of China in acquiring the capability to carry out censorship, surveillance, or any other similar or related activity through means of telecommunications, including the internet, the prohibition or licensing of which would be effective in barring acquisition or enhancement of such capability.(2)ProhibitionNotwithstanding any other provision of law, the Secretary shall prohibit the export of goods or technology on the list established under paragraph (1) to Chinese state-owned entities or Chinese entities financed, directed, or controlled by the People’s Republic of China or the Chinese Communist Party.(3)WaiverThe President may waive the application of paragraph (2) with respect to export of goods or technology on the list established under paragraph (1) on a case-by-case basis if the President determines and certifies to Congress that it is in the national interests of the United States to do so.(4)DefinitionsIn this subsection, the term Internet has the meaning given the term in section 231(e)(3) of the Communications Act of 1934 (47 U.S.C. 231(e)(3))..(b)Regulations(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall revise the Export Administration Regulations and any other regulations necessary to carry out the amendment made by subsection (a).(2)Export administration regulations definedIn this subsection, the term Export Administration Regulations means the Export Administration Regulations as maintained and amended under the authority of the International Emergency Economic Powers Act and codified, as of the date of the enactment of this Act, in subchapter C of chapter VII of title 15, Code of Federal Regulations.(c)Effective dateSection 1754(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (50 U.S.C. 4813(g)), as added by subsection (a), shall take effect on the date of the enactment of this Act.16.Visa ban on researchers affiliated with the PLA(a)Identification of PLA–Supported Institutions(1)In generalNot later than 60 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall publish a list identifying the research, engineering, and scientific institutions that the Secretary of Homeland Security determines are affiliated with, or funded by, the Chinese People’s Liberation Army.(2)FormThe list published under paragraph (1) shall be unclassified and publicly accessible, but may include a classified annex.(b)Exclusion from United StatesExcept as provided in subsections (d) and (e), the Secretary of State may not issue a visa under subparagraph (F) or (J) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), and the Secretary of Homeland Security may not admit, parole into the United States, or otherwise provide nonimmigrant status under such subparagraphs, to any alien who is, or has previously been, employed, sponsored, or funded by any entity identified on the most recently published list under subsection (a).(c)InquiryBefore issuing a visa described in subsection (b) to a national of China, the Secretary of State, the Secretary of Homeland Security, a consular officer, or a U.S. Customs and Border Protection officer shall ask the alien seeking such visa if the alien is, or has previously been, employed, funded, or otherwise sponsored by the Chinese People’s Liberation Army or any of the affiliated institutions identified on the most recently published list under subsection (a).(d)Exception To Comply With United Nations Headquarters AgreementSubsection (b) shall not apply to an individual if admitting the individual to the United States is necessary to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force November 21, 1947, and other applicable international obligations.(e)National Security WaiverThe President, or a designee of the President, may waive subsection (b) if the President or such designee certifies in writing to the appropriate congressional committees that such waiver is in the national security interest of the United States.17.Prohibition on investment of TSP I fund in China(a)In generalSection 8438(b)(4) of title 5, United States Code, is amended by adding at the end the following:(C)The index selected by the Board under subparagraph (A) may not include investments in any stock of an entity based in the People’s Republic of China..(b)Divestiture of assetsNot later than 60 days after the date of the enactment of this Act, the Federal Retirement Thrift Investment Board (as established under section 8472(a) of title 5, United States Code), in consultation with the manager of the Thrift Savings Fund, shall—(1)review whether any sums in the Thrift Savings Fund are invested in contravention of subparagraph (C) of section 8438(b)(4) of such title, as added by subsection (a);(2)if any sums are so invested, and consistent with the legal and fiduciary duties provided under chapter 84 of such title or any other provision of law, divest such sums; and(3)re-invest the divested sums in investments that do not contradict such subparagraph.18.Protecting pharmaceutical access for Americans(a)List of critical drugs produced exclusively in China(1)In generalNot later than 30 days after the date of enactment of this Act, the Commissioner of Food and Drugs shall submit to the Congress a list of all critical drugs and critical active pharmaceutical ingredients—(A)that are produced in China; and(B)the supply of which would be disrupted for United States consumers if such production were discontinued or interrupted.(2)DefinitionsIn this subsection:(A)The term critical active pharmaceutical ingredient means an active pharmaceutical ingredient in a critical drug.(B)The term critical drug means a product that—(i)is a drug (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)) for which the approval of an application submitted under subsection (b) or (j) of section 505 of such Act (21 U.S.C. 355) or subsection (a) or (k) of section 351 of the Public Health Service Act (42 U.S.C. 352) remains in effect; and(ii)is deemed by the Commissioner of Food and Drugs to be critical to the health and safety of United States consumers.(C)The term produce means manufactured, prepared, propagated, compounded, or processed, in whole or in part.(b)Certification concerning Chinese pharmaceutical regulation(1)In generalNot later than 180 days after the date of enactment of this Act, the Commissioner of Food and Drugs (in this subsection referred to as the Commissioner) shall certify to the Congress whether the Chinese pharmaceutical industry is being regulated for safety (including regulation of such industry by Chinese authorities and the Food and Drug Administration) to substantially the same degree as the United States pharmaceutical industry.(2)InvestigationsThe Commissioner—(A)shall conduct such investigations as may be necessary to make the certification required by paragraph (1); and(B)in conducting such investigations, may use unannounced inspections and demand all necessary onsite access.(3)PlanIf the Commissioner certifies pursuant to paragraph (1) that the Chinese pharmaceutical industry is not being regulated for safety to substantially the same degree as the United States pharmaceutical industry, the Commissioner shall, not later than 60 days after the Commissioner submits the certification required by paragraph (1), submit a plan to the Congress to protect United States consumers from unsafe Chinese drugs.(c)Purchasing plan(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Health and Human Services and the Commissioner of Food and Drugs, shall submit to the Congress—(A)a plan to ensure that by 2024 no pharmaceutical products purchased for beneficiaries of health care from the Department of Defense or any associated program are made in part or in whole in China; and(B)an assessment of the resilience and capacity of the current supply chain and industrial base to support national defense if no pharmaceutical products purchased for beneficiaries of health care from the Department of Defense or any associated program are made in part or in whole in China, including with respect to—(i)the manufacturing capacity of the United States;(ii)gaps in domestic manufacturing capabilities, including non-existent, extinct, threatened, and single-point-of-failure capabilities; and(iii)supply chains with single points of failure and limited resiliency.(2)Required recommendationsThe assessment under paragraph (1)(B) shall include recommendations—(A)to address critical bottlenecks in the supply of pharmaceutical products in the United States; and(B)to mitigate single points of failure and limited resilience of supply chains for pharmaceutical products in the United States.19.Removal of China’s designation as a developing country in international bodies(a)Statement of policyIt is the policy of the United States to oppose efforts by China to use its self-declared status as a developing country to lessen its obligations under international agreements, dispute settlement proceedings, negotiations, rules, and regulations.(b)World BankThe Secretary of the Treasury shall instruct the United States Executive Director at the International Bank for Reconstruction and Development to pursue the removal of China from eligibility for assistance from the Bank.(c)Designation of China as a developed country(1)United States trade lawNotwithstanding any other provision of law, China shall be treated as a developed country for the purposes of United States trade law.(2)WTO designationThe President shall direct the United States Trade Representative to use the voice, vote, and influence of the United States to secure changes at the World Trade Organization to—(A)prevent China from receiving benefits under the rules and regulations of the World Trade Organization that are not justified by appropriate economic and other indicators; and (B)treat China as a developed country. (d)United Nations classification systemThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States—(1)to revise the classification system of the United Nations Statistics Division necessary to ensure the classification of China reflects justifiable economic and other indicators; and (2)to treat China as a developed country for purposes of the Standard Country or Area Codes for Statistical Use (Series M, No. 49).20.Protecting America from cyberattacks(a)Exemptions to the Computer Fraud and Abuse ActSection 1030 of title 18, United States Code, is amended by adding at the end the following:(k)Exception for the use of attributional technology(1)In generalThis section shall not apply with respect to the use of attributional technology in regard to a defender who uses a program, code, or command for attributional purposes that beacons or returns locational or attributional data in response to a cyber intrusion in order to identify the source of an intrusion; if—(A)the program, code, or command originated on the computer of the defender but is copied or removed by an unauthorized user; (B)the program, code, or command does not result in the destruction of data or result in an impairment of the essential operating functionality of the attacker’s computer system, or intentionally create a backdoor enabling intrusive access into the attacker’s computer system; and(C)the defender believes the attacker is an agent or an affiliate of Chinese state commercial actors in the United States, other Chinese entities or individuals financed, directed, or controlled by the Chinese State, Government of China, or the Chinese Communist Party.(2)DefinitionThe term attributional data means any digital information such as log files, text strings, time stamps, malware samples, identifiers such as user names and Internet Protocol addresses and metadata or other digital artifacts gathered through forensic analysis..(b)Exclusion from prosecution for certain computer crimes for those taking active cyber defense measuresSection 1030 of title 18, United States Code, is amended by adding at the end the following: (l)Active cyber defense measures not a violation(1)In generalIt is a defense to a criminal prosecution under this section that the conduct constituting the offense was an active cyber defense measure if the defender believes the attacker was an agent or an affiliate of Chinese state commercial actors in the United States, other Chinese entities or individuals financed, directed, or controlled by the Chinese State, the Government of China, or the Chinese Communist Party.(2)DefinitionsIn this subsection—(A)the term defender means a person or an entity that is a victim of a persistent unauthorized intrusion of the individual entity’s computer;(B)the term active cyber defense measure—(i)means any measure—(I)undertaken by, or at the direction of, a defender; and (II)consisting of accessing without authorization the computer of the attacker to the defender’s own network to gather information in order to—(aa)establish attribution of criminal activity to share with law enforcement and other United States Government agencies responsible for cybersecurity;(bb)disrupt continued unauthorized activity against the defender’s own network; or(cc)monitor the behavior of an attacker to assist in developing future intrusion prevention or cyber defense techniques; but(ii)does not include conduct that—(I)intentionally destroys or renders inoperable information that does not belong to the victim that is stored on another person or entity’s computer;(II)recklessly causes physical injury or financial loss as described under subsection (c)(4);(III)creates a threat to the public health or safety;(IV)intentionally exceeds the level of activity required to perform reconnaissance on an intermediary computer to allow for attribution of the origin of the persistent cyber intrusion;(V)intentionally results in intrusive or remote access into an intermediary’s computer;(VI)intentionally results in the persistent disruption to a person or entities internet connectivity resulting in damages defined under subsection (c)(4); or (VII)impacts any computer described under subsection (a)(1) regarding access to national security information, subsection (a)(3) regarding government computers, or to subsection (c)(4)(A)(i)(V) regarding a computer system used by or for a Government entity for the furtherance of the administration of justice, national defense, or national security;(C)the term attacker means a person or an entity that is the source of the persistent unauthorized intrusion into the victim’s computer; and (D)the term intermediary computer means a person or entity’s computer that is not under the ownership or primary control of the attacker but has been used to launch or obscure the origin of the persistent cyber-attack..(c)Notification requirement for the use of active cyber defense measuresSection 1030 of title 18, United States Code, is amended by adding the following: (m)Notification requirement for the use of active cyber defense measures(1)In generalA defender who uses an active cyber defense measure under the preceding section must notify the FBI National Cyber Investigative Joint Task Force and either receive a response from the FBI acknowledging receipt of the notification or wait 48 hours prior to using the measure.(2)Required notificationNotification must include the type of cyber breach that the person or entity was a victim of, the intended target of the active cyber defense measure, the steps the defender plans to take to preserve evidence of the attacker’s criminal cyber intrusion, as well as the steps they plan to prevent damage to intermediary computers not under the ownership of the attacker and other information requested by the FBI to assist with oversight..21.Ensuring transparency for Chinese listings on U.S. Exchanges(a)DefinitionsIn this section—(1)the term applicable Chinese issuer means a Chinese issuer—(A)that is required to file a covered form; and(B)for which, during the period covered by the filing described in subparagraph (A), a covered foreign public accounting firm has prepared an audit report for the issuer;(2)the term audit report has the meaning given the term in section 2(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a));(3)the term Board means the Public Company Accounting Oversight Board;(4)the term Commission means the Securities and Exchange Commission;(5)the term covered foreign public accounting firm means a foreign public accounting firm that the Board is unable to inspect or investigate under the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201 et seq.) because of a position taken by an authority outside of the United States;(6)the term covered form—(A)means—(i)the form described in section 249.310 of title 17, Code of Federal Regulations, or any successor regulation; and(ii)the form described in section 249.220f of title 17, Code of Federal Regulations, or any successor regulation; and(B)includes a form that—(i)is the equivalent of, or substantially similar to, the form described in clause (i) or (ii) of subparagraph (A); and(ii)a Chinese issuer files with the Commission under the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) or rules issued under that Act;(7)the term covered jurisdiction means the foreign jurisdiction in which the position described in paragraph (5) is taken with respect to a covered foreign public accounting firm that prepares an audit report for an applicable Chinese issuer;(8)the term exchange has the meaning given the term in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78a(a));(9)the term Chinese issuer means any issuer which is the Chinese government, a national of China or a corporation or other organization incorporated or organized under the laws of China;(10)the term foreign public accounting firm has the meaning given the term in section 106(g) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7216(g));(11)the term national securities exchange means an exchange that is registered with the Commission under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f); and(12)the term public accounting firm has the meaning given the term in section 2(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a)).(b)Disclosure(1)List of certain Chinese issuers and covered foreign public accounting firms(A)In generalThe Commission shall maintain a publicly available list of—(i)each Chinese issuer, an audit report of which—(I)is prepared by a foreign public accounting firm; and(II)the Board is not able to inspect or investigate because of a position taken by an authority that is outside of the United States;(ii)each covered foreign public accounting firm that has prepared an audit report identified under clause (i); and(iii)the jurisdiction in which each covered foreign public accounting firm identified under clause (ii) is organized or operating.(B)Role of the BoardNot less frequently than annually, the Board shall provide to the Commission the information that is required for the Commission to carry out subparagraph (A).(2)Annual report disclosure(A)DisclosureEach applicable Chinese issuer shall disclose in each covered form filed by the applicable Chinese issuer—(i)that, during the period covered by covered form, a covered foreign public accounting firm has prepared an audit report for the issuer;(ii)the percentage of the shares of the issuer owned by governmental entities in the foreign jurisdiction in which the issuer is incorporated or otherwise organized;(iii)whether governmental entities in a covered jurisdiction with respect to any covered foreign public accounting firm that has prepared an audit report for the issuer during the period covered by the form have a controlling financial interest with respect to the issuer; and(iv)the name of any official of the Chinese Communist Party who is a member of the board of directors of the issuer or the operating entity with respect to the issuer.(B)Update of rulesNot later than 270 days after the date of enactment of this Act, and after providing the opportunity for public notice and comment, the Commission shall make any amendments to the rules of the Commission that are required as a result of the requirements of this subsection.(C)Effective dateThis subsection shall take effect on the date on which the Commission completes the amendments required under paragraph (2).(3)Disclosure by brokers and dealersSection 15(n) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(n)) is amended—(A)in paragraph (1), by striking Commission may issue and all that follows through the period at the end and inserting the following: “Commission—(A)shall issue rules that require a broker and a dealer to disclose, with respect to any advice, analysis, or report of the broker or dealer to a retail investor regarding the securities of a Chinese issuer, whether a covered foreign public accounting firm has prepared an audit report for the Chinese issuer; and(B)in addition to the rules required under subparagraph (A), may issue rules designating documents or information that shall be provided by a broker or dealer to a retail investor before the purchase of an investment product or service by the retail investor.; and(B)by adding at the end the following:(4)DefinitionsIn this subsection, the terms audit report, covered foreign public accounting firm, and Chinese issuer have the meanings given the terms in section 21(a) of the Compensation for Americans Act of 2020..(c)Prohibition against the listing of certain firms on national securities exchanges(1)In generalSection 6(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78f(b)) is amended by adding at the end the following:(11)(A)The rules of the exchange prohibit the initial listing, after the date of enactment of this paragraph, of any security of an issuer for which a covered foreign public accounting firm has prepared an audit report.(B)Nothing in subparagraph (A) may be construed to prevent an exchange from listing a security on the exchange on or after the date of enactment of this paragraph if that security was listed on the exchange or a national securities exchange before the date of enactment of this paragraph.(C)In this paragraph, the terms audit report and covered foreign public accounting firm have the meanings given the terms in section 2 of the Compensation for Americans Act of 2020.(12)(A)The rules of the exchange prohibit the listing of any security of a Chinese issuer that, beginning in 2025, has been identified under section 21(b)(1)(A)(i) of the Compensation for Americans Act of 2020 in 3 consecutive years.(B)Nothing in subparagraph (A) may be construed to prevent an exchange from listing a security of a Chinese issuer described in that subparagraph beginning on the date on which the issuer submits to the Commission an audit report for the issuer that is prepared by a registered public accounting firm that the Public Company Accounting Oversight Board has inspected, or is able to inspect, under section 104 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7214).(C)In this paragraph—(i)the terms audit report and registered public accounting firm have the meanings given the terms in section 2(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a)); and(ii)the terms covered foreign public accounting firm and Chinese issuer have the meanings given the terms in section 21(a) of the Compensation for Americans Act of 2020..(2)Rules(A)ProposalsNot later than 90 days after the date of enactment of this Act, each national securities exchange shall, in accordance with section 19(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78s(b)) and any rules prescribed by the Commission under that section, file with the Commission any proposed change to the rules of the exchange that is required as a result of the amendments made by this subsection.(B)AdoptionNot later than 1 year after the date of enactment of this Act, each national securities exchange shall have each proposed change described in subparagraph (A) approved by the Commission.